Supreme Court

Lowrin Marsh ads Heman Brown Jr

And now at this day to wit on the fifteenth day of September in the year Eighteen hundred and twenty three, untill which day the suit aforesaid was last continued, came the said Heman Brown Junior by John L. Lieb his Attorney, and the said Lowrin Marsh by his Attornies Lanman & Lawrence, and the said Lowrin Marsh *669saith that the said Heman Brown Junior ought not further to prosecute his said suit against him, because he saith that after the last continuance of this cause, that is to say, after the last Term of this Court, from which Term this cause was last continued, and before this day to wit on the Second Tuesday in November in the year Eighteen hundred and twenty two before the county court of Genesee County in the State of New York, (to wit at Detroit in the Territory of Michigan) he the said Heman Brown Junior did in pursuance of the provisions of a public law of the said State of New York for giving relief to Debtors in certain cases, authorising the premises, by the consideration assent & direction of said court held in the said County of Genesee, transfer make over and assign to Ira Wait of Bethany in the county of Genesee aforesaid, as assignee under the said Law, among other things, all and singular his right & claim in & to the subject matter of the said supposed cause and causes of action, in the said Heman Brown Junior’s writ and declaration set forth and exhibited to wit the said several notes and accounts, and all the right title and interest, either in law or Equity, which he had or could have therein or thereto as by the law aforesaid, of the said State of New York, he well might and could do, which law of the said State of New York the said Lowrin Marsh now exhibits to the court here & to which for greater certainty he refers himself; and the said Lowrin Marsh avers that by the form and effect of the said transfer and assignment to the said Ira Wait in the premises of the said several notes and accounts and of the legal proceedings of said county court of said Genesee county, sanctioning the same, all the right property & interest therein & thereof, and the right to collect and recover the same, because by operation of law & by & with the assent of said Heman Brown Junior, vested exclusively in the said Ira Wait assignee, and this the said Lowrin Marsh is ready to verify; wherefore he prays Judgment, if the said Heman Brown Junior ought further to prosecute the said action thereof against him, and that the writ sued out in this case by the said Heman Brown Junior against the said Lowrin Marsh and the proceedings thereon aforesaid be quashed
Lanman & Lawrence
Defts Attys